DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2021 has been entered.

Status of Claims
This action is in reply to the response / amendments / application filed on 19 May 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-11, 13-19, and 22-23 have been amended.
Claims 8-9, 12, 20-21, and 24 are original / previously presented.
Claims 1-24 are currently pending and have been examined.

Response to Arguments
Regarding the previous 35 USC 101 rejection of claims 1-24, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-24 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  However, please note the following:
Applicant argues that “Williams in view of secondary references Pope and Tachikawa does not disclose, teach and/or suggest at least all of Applicant’s now clarified, claimed requirements of Applicant’s now clarified claims” (Remarks pg. 31) including the amended feature “wherein the at least one multi-functional sensor of the network of multi-functional sensors comprises a control board and a communication module to receive at least one remedial instruction and to communicate at least one real-time adjustment to at least one other device that prompts at least one operational change of one of a 
Applicant argues that “Williams in view of secondary references Pope and Tachikawa does not disclose, teach and/or suggest at least all of Applicant’s now clarified, claimed requirements of Applicant’s now clarified claims” (Remarks pg. 31) including the amended feature “automatically and dynamically determine that tat least one remedial action chosen from a plurality of remedial actions, pre-defined within cargo quality administration software, based at least in part on the current quality score of the cargo, the quality score of the cargo, and a curve defining a relationship between a quality score of the cargo and a percent remaining monetary value of the cargo” (Remarks pg. 30).  Examiner disagrees. Pope ¶[0015], ¶[0018-21], ¶[0049], ¶[0061] details determining various remedial action alerts to supply chain managers based on rules with calls to action regarding the product freshness and shelf life left % (current quality score of cargo, quality score of cargo) and selling the product (i.e. remaining monetary value), and shelf life left % is based on temperature-dependent product spoilage rate curves (i.e. a curve defining relationship between a quality score and a percent remaining monetary value of the cargo).  This argument is not persuasive.
Applicant argues that “Williams in view of secondary references Pope and Tachikawa does not disclose, teach and/or suggest at least all of Applicant’s now clarified, claimed requirements of Applicant’s now clarified claims” (Remarks pg. 31) including the amended feature “generating, in real-time, and communicating to the at least one multi-functional sensor, at least one remedial instruction identifying the at least one real-time adjustment to the transport of the cargo to affect the current quality score of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 states “generating, in real-time, and communicating, to the at least one multi-functional sensor, via the one or more communication modes, the at least one remedial instruction that instructs the at least one multi-functional sensor to instruct the at least one other device with the at least one real-time adjustment to cause the at least one operational change of one of the cargo container, the transport of the cargo, or the cargo, so as to affect the current quality score of the cargo”.  Williams ¶[0024], ¶[0047-48], ¶[0053], ¶[0071-72] details the host system detecting the alert condition and then instructing a sensor device to change the sensor network collection and transmission rates, the sensor device communicates with other sensor devices (i.e. other device), and the sensor device / other sensor devices are attached to the packages and/or containers hence changes to other sensor device collection rates are operational changes to the package / container, and the changed collection rates are for further monitoring the alert condition, i.e. affecting the current quality score.  This argument is not persuasive.

Priority
This application 16/809,760 filed on 5 March 2020 claims priority as a continuation of US application 16/158,697 filed on 12 October 2018, which claims priority from provisional application 62/571,975 filed on 13 October 2017.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 12 May 2020 has been acknowledged by the Office.

Specification
The amendments to the Specification received on 13 August 2021 have been acknowledged by the Office.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1:
Claim 1 includes the limitations “wherein, upon execution of the cargo quality administration software, the at least one server device: i) receives the cargo transport sensor data from the network….; ii) automatically and dynamically predicts a current quality score….; and iii) automatically and dynamically determines the at least one remedial action…”  The use of the words receives, predicts, and determines allow these limitations to be interpreted as an active method steps within a system claim, resulting in multiple statutory classifications within the claim.  The Office recommends amending the claim to include configured to language to clarify that this is not an active method step if supported by the specification (i.e. the at least one server device is at least configured to: i) receive the cargo transport sensor data…; ii) automatically and dynamically predict a current quality score…; and iii) automatically and dynamically determine the at least one remedial action…).
Claim 13:
Claim 13 includes the limitation “wherein the plurality of remedial actions comprises: wherein the plurality of remedial actions comprises:” in lines 34-35.  The Office recommends removing one of the duplicated portions of this limitation so that there is only one ‘wherein the plurality of remedial actions comprises:’ claimed for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12:
Claim 1 recites the limitation "the quality score of the cargo" in line 38.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 2-12. For the purpose of examination, this will be interpreted as an initial quality score of the cargo.
Claims 13-24:
Claim 13 recites the limitation "the quality score of the cargo" in line 32.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 14-24. For the purpose of examination, this will be interpreted as an initial quality score of the cargo.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0046361 A1 to Williams et al. in view of European patent application publication EP 1741074 B1 to Pope et al. in view of World Intellectual Property Organization (WIPO) patent application WO 2004/038626 A1 to Tachikawa in view of the “Cargo Insurance: Things to Know” webpage <https://www.cargoinsurance.com/cargo-insurance/> (<http://web.archive.org/web/20160406080901/https://www.cargoinsurance.com/cargo-insurance/> captured on 6 April 2016 using the Wayback Machine) to CargoInsurance.com.
Claim 1:
	Williams, as shown, teaches the following:
A system comprising:
a network of multi-functional sensors associated with a cargo during a transport of the cargo (Williams ¶[0047-48], ¶[0051-52], ¶[0056] details multi-functional sensors measuring cargo during its transport);
wherein the network of multi-functional sensors is associated with the cargo based at least in part on at least one quality metric that is representative of a quality loss of the cargo (Williams ¶[0047], ¶[0052-53], ¶[0078], claim 1 details sensors measure one or more parameters associated with the sensor and detect alert conditions such as when a threshold is exceeded; and Fig 2, ¶[0023-25], ¶[0036], ¶[0075], ¶[0080-81], ¶[0088] details predicting based on the cargo 
wherein at least one multi-functional sensor of the network of multi-functional sensors is configured to measure, in real-time, at least one transport-related condition, at least one cargo-related condition, or both, to form cargo transport sensor data (Williams ¶[0047-48], ¶[0051-52], ¶[0056] details sensors measuring current acceleration / motion / temperature / pressure / location / humidity, and transmitting it in real time or based on a schedule);
wherein the at least one multi-functional sensor of the network of multi-functional sensors comprises a control board and a communication module to receive, via one or more communication modes (Williams Fig 3, ¶[0047], ¶[0056] details the sensor devices include a processor and transceiver and communicates with WiFi), at least one remedial instruction and to communicate, via the one or more communication modes, at least one real-time adjustment to at least one other device that instructs at least one operational change of one of a cargo container, the transport of the cargo, or the cargo based at least in part on at least one remedial action (Williams Fig 4, ¶[0027], ¶[0047], ¶[0053], ¶[0071-72] details communicating the remedial action of increasing network sensor device collection / transmission rate changes from the server to a sensor device, and the sensor device communicates with other sensor devices in the network (i.e. other device), and noting in ¶[0024], ¶[0048] that the sensor devices are affixed to the package or shipping containers hence these adjustments to the other sensor device / sensor device are operational changes to the cargo container);
at least one server device having cargo quality administration software stored on a nontransient computer readable medium (Williams ¶[0052], ¶[0096-99], ¶[0094], claim 22 
wherein the at least one server device is remotely located from the network of multi-functional sensors (Williams Fig 1, ¶[0026], ¶[0033] details the host carrier system server and sensors as remote elements, that may communicate wirelessly, i.e. remote networks, remotely located server and sensors);
wherein, upon execution of the cargo quality administration software, the at least one server device:
i) receives the cargo transport sensor data from the network of multi-functional sensors (Williams Fig 4-5, claim 12 details receiving the cargo transport sensor data from the network of sensors);
With respect to the following:
ii)    automatically and dynamically predicts a current quality score of the cargo from an original condition of the cargo prior to the transport, based at least in part on the cargo transport sensor data and at least one of:
a)    at least one item attribute of at least one item in the cargo, or
b)    at least one item characteristic category of the at least one item in the cargo; and
Williams, as shown in Fig 2, ¶[0023-25], ¶[0036], ¶[0075], ¶[0080-81], ¶[0088] details dynamically predicting based on the cargo transport sensor data measured over intervals a quality metric (alert) about the cargo pertaining to at least one attribute / category (e.g. frozen cargo) including potential problems such as damage, loss, delay while the item is transported from geographic locations, including the amount of money lost due to detected delay and damage, highly suggesting but not explicitly stating the current quality metric is representative of cargo predicted from an original condition of the cargo prior to the transport prior to the transport.  To the extent that Williams may not explicitly state this Pope teaches 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to dynamically predict a current quality score of the cargo from an original condition of the cargo prior to the transport, based at least in part on the cargo transport sensor data and at least one of: at least one item attribute of at least one item in the cargo, or at least one item characteristic category of the at least one item in the cargo as taught by Pope with the teachings of Williams, with the motivation of “monitoring and analyzing the shelf life of a perishable product” and to “enable[] users to manage shipping, manufacturing, inventory” and (Pope ¶[0001], ¶[0056]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include dynamically predicting a current quality score of the cargo from an original condition of the cargo prior to the transport, based at least in part on the cargo transport sensor data and at least one of: at least one item attribute of at least one item in the cargo, or at least one item characteristic category of the at least one item in the cargo as taught by Pope in the system of Williams, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Pope (of Williams in view of Pope) also teaches the following:
iii)    automatically and dynamically determines the at least one remedial action chosen from a plurality of remedial actions, pre-defined within cargo quality administration software, based at least in part on the current quality score of the cargo, the quality score of the cargo, and a curve defining a relationship between a quality score of the cargo and a percent remaining monetary value of the cargo (Pope ¶[0015], ¶[0018-
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include automatically and dynamically determines the at least one remedial action chosen from a plurality of remedial actions, pre-defined within cargo quality administration software, based at least in part on the current quality score of the cargo, the quality score of the cargo, and a curve defining a relationship between a quality score of the cargo and a percent remaining monetary value of the cargo as taught by Pope in the system of Williams (in view of Pope), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
wherein the plurality of remedial actions comprises:
a)    compensating, in real-time, for a reduction in an initial monetary value of the cargo, or
Williams, as shown in ¶[0088] details a remedial action includes informing the customer of the amount of money lost due to detected damage, but does not explicitly state compensating in real time for a reduction in an initial monetary value of the cargo.  However, Tachikawa teaches this limitation once the deterioration index (quality score) exceeds a reference value, then compute and credit the payment amount based on the damage value to the cargo during its transit (Tachikawa Fig 7, claim 2, pg. 1 ln 40-44, pg. 2 ln 43 through pg. 3 ln 4, pg. 7 ln 6-15 and 30-37).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Williams (in view of Pope in view of Tachikawa) also teaches the following:
b)    generating, in real-time, and communicating, to the at least one multi-functional sensor, via the one or more communication modes, the at least one remedial instruction that instructs the at least one multi-functional sensor to instruct the at least one other device with the at least one real-time adjustment to cause the at least one operational change of one of the cargo container, the transport of the cargo, or the cargo, so as to affect the current quality score of the cargo (Williams ¶[0024], ¶[0047-48], ¶[0053], ¶[0071-72] details the host system detecting the alert condition and then instructing a sensor device to change the sensor network collection and transmission rates, the sensor device communicates with other sensor devices (i.e. other device), and the sensor device / other sensor devices are attached to the packages and/or containers hence changes to other sensor device collection rates are operational changes to the package / 
Tachikawa (of Williams in view of Pope in view of Tachikawa) also teaches the following:
wherein the at least one remedial action of compensating, in real-time, for the reduction in the initial monetary value of the cargo comprises:
instantaneously instructing, during the transport of the cargo, to pay, without physical inspection of the cargo, a payout amount based at least in part on: 1) the quality score of the cargo, 2) the current quality score of the cargo (Tachikawa in Fig 7, pg. 7 ln 11-16 and ln 30-37, pg. 8 ln 6-9 details during transit, instantly detecting from measured sensor readings when the deterioration index (i.e. current quality score) exceeds a reference value (i.e. quality score) then compute and credit the amount of payment insurance money based on damage to the object during its transit to the respective database records for the insurance contract, without requiring surveyors / employees / contractors since the insurance calculating and assessment is performed automatically), and
Williams does not explicitly state, but Cargoinsurance.com teaches the following:
a payout amount based at least in part on: 3) the curve (Cargoinsurance.com ¶6 beginning “Condition of average…” details determines a payout amount for partial loss of a damaged shipment based on a proportion of the loss of value (i.e. a linear curve) equal to the claimed amount (i.e. partial damage) multiplied by the sum insured divided by the current value (at original condition of cargo prior to transport), noting that the claimed amount (of partial damage) divided by the current value 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include payout amount based at least in part on: 3) the curve as taught by Cargoinsurance.com with the teachings of Williams in view of Pope in view of Tachikawa, with the motivation “to protect their cargo against loss or damage” (Cargoinsurance.com ¶1 beginning “Cargo Insurance is needed because cargo in transit means cargo at risk…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include payout amount based at least in part on: 3) the curve as taught by Cargoinsurance.com in the system of Williams in view of Pope in view of Tachikawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 2:
	Williams in view of Pope in view of Tachikawa in view of Cargoinsurance.com, as shown above, teaches the limitations of claim 1.  Williams also teaches the following:
wherein the at least one condition is one of: temperature, humidity, vibration, shock, sound, light, presence of air contaminant, pH, location, presence of at least one odor, presence of at least one gas, physical integrity of at least one item of the cargo, or any combination thereof (Williams ¶[0047], ¶[0052-52] details detecting conditions including temperature, humidity, vibration, shock, light, and location).
Claim 3:
Williams in view of Pope in view of Tachikawa in view of Cargoinsurance.com, as shown above, teaches the limitations of claim 1.  Williams also teaches the following:
wherein the one or more communication modes comprise: NFC, RFID, NBIOT, ZigBee, B3G, 4G, 5G, GSM, GPRS, WiFi, WiMax, CDMA, satellite, or any combination thereof (Williams ¶[0033], ¶[0050], ¶[0056] details communication modes including cellular, WiFi, and satellite).
Claim 4:
Williams in view of Pope in view of Tachikawa in view of Cargoinsurance.com, as shown above, teaches the limitations of claim 1.  Williams also teaches the following:
wherein the at least one operational change is a change in one or more operational parameters of one or more of: at least one cargo transport, at least one cargo container, or the cargo (Williams ¶[0072-73] details the adjustment is a live change in the operational parameters of the cargo container).
Claim 5:
Williams in view of Pope in view of Tachikawa in view of Cargoinsurance.com, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the at least one real-time adjustment is an instruction to replace one or more of: a current cargo transport, a current cargo container, or a current cargo storage, with one or more of: a new cargo transport, a new cargo container, or a new cargo storage, respectively.
Williams, in Fig 4, claim 5, details a live instruction to replace the current cargo transport with a new cargo transport during transport (changing the method of transportation), but does not explicitly state the adjustment is an instruction to replace a current cargo container / cargo storage with a new cargo container / storage.  However, Tachikawa teaches this limitation, instructing adjustments to replace the current cargo transport method to a new cargo transport (e.g. ocean transportation to rail / road transportation), and current cargo container / storage to new cargo container / storage (e.g. repackaging the item) (Tachikawa pg. 7 ln 17-23). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the real-time adjustment as an instruction to replace one or more of: a current cargo transport, a current cargo container, or a current cargo storage, with one or more of: a new cargo transport, a new cargo container, or a new cargo storage, respectively, as taught by Tachikawa in the system of Williams in view of Pope (in view of Tachikawa in view of Cargoinsurance.com), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 6:
Williams in view of Pope in view of Tachikawa in view of Cargoinsurance.com, as shown above, teaches the limitations of claim 4.  Williams also teaches the following:
wherein the one or more operational parameters of the at least one cargo transport comprise a speed of the at least one cargo transport and wherein the at least one operational change is a change in the speed of the at least one cargo transport (Williams ¶[0060], ¶[0069], ¶[0088], ¶[0090], claim 5 details identifying the current transport shipping speed, and adjusting the speed of the cargo transport; and ¶[0025], ¶[0071-72], claim 15 noting that sensor readings prompt customer notifications including alerts and options to select different shipping speeds, the customer to selects an change to shipping speed, and the shipping speed change is communicated by the server and system to the at least one cargo transport).
Claim 7:
Williams in view of Pope in view of Tachikawa in view of Cargoinsurance.com, as shown above, teaches the limitations of claim 4.  Williams also teaches the following:
wherein the one or more operational parameters of the at least one cargo transport comprise a geographic direction of the at least one cargo transport and wherein the at least one operational change is a change in the geographic direction of the at least one cargo transport (Williams Fig 4, ¶[0025], ¶[0071-72], ¶[0082], ¶[0085], claim 5 details the 
Claim 8:
Williams in view of Pope in view of Tachikawa in view of Cargoinsurance.com, as shown above, teaches the limitations of claim 1.  Williams also teaches the following:
wherein the at least one server and the network of multi-functional sensors are associated with distinct entities (Williams Fig 1-3, ¶[0024-26], ¶[0030-31], ¶[0047-48] details the server and sensors are independent; and server is associated with third party entities, and the sensors are associated with particular packages and customers; also note ¶[0050] details any number of intermediary devices may route data between sensor device and server).
Claim 9:
Williams in view of Pope in view of Tachikawa in view of Cargoinsurance.com, as shown above, teaches the limitations of claim 1.  Tachikawa also teaches the following:
wherein the at least one server is further configured to calculate an insurance premium to be paid by an owner so that the owner is entitled to receive the payout amount (Tachikawa Fig 8, pg. 2 ln 1-4, pg. 4 ln 8-12, pg. 8 ln 10-25 details calculating the insurance premium to be paid by the owner so that they can receive insurance payments).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the server further configured to calculate an insurance premium to be paid by the owner so that the owner is entitled to receive the payout amount as taught by Tachikawa in the system of Williams in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 10:
Williams in view of Pope in view of Tachikawa in view of Cargoinsurance.com, as shown above, teaches the limitations of claim 1.  Tachikawa also teaches the following:
wherein a calculation of the insurance premium is based at least in part on at least one of: 1) historical quality data associated with one or more past cargo transportations of other cargo of a type of the cargo, or 2) one or more expert opinion associated with at least one of i) a quality loss of the type of cargo or ii) an operation of one or more of: the transport of the cargo, the cargo container, or the one cargo (Tachikawa Fig 8, pg. 8 ln 10-25 details calculating the insurance premium using past premium payments for the past years and using past averages of payments of insurance payouts for similar conveyance conditions, i.e. historical quality associated with past cargo transportations of the cargo).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the calculation of the insurance premium is based at least in part on at least one of: 1) historical quality data associated with one or more past cargo transportations of other cargo of a type of the cargo as taught by Tachikawa in the system of Williams in view of Pope (in view of Tachikawa in view of Cargoinsurance.com), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:
Williams in view of Pope in view of Tachikawa in view of Cargoinsurance.com, as shown above, teaches the limitations of claim 1.  Williams also teaches the following:
wherein the at least one server having cargo quality shortfall administration software comprises at least one machine learning algorithm configured to dynamically predict the at least one current quality score of the transported cargo (Williams ¶[0035], ¶[0037], ¶[0063-64], ¶[0079] details using learning algorithms to dynamically predict quality alert conditions regarding the transported cargo).
Claim 12:
Williams in view of Pope in view of Tachikawa in view of Cargoinsurance.com, as shown above, teaches the limitations of claim 11.  Williams also teaches the following:
wherein the at least one machine learning algorithm is a neural network (Williams Fig 5 ¶[0037], ¶[0079] details using learning algorithms that recognize patterns, classifications, and trends, i.e. neural network).
Claims 13-24:
Claims 13-24 recite substantially similar limitations as claims 1-12 respectively and therefore claims 13-24 are rejected under the same rationale and reasoning presented above for claims 1-12 respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24:
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,621,674 (hereinafter ‘674) in view of World Intellectual Property Organization (WIPO) patent application WO 2004/038626 A1 to Tachikawa in view of European patent application publication EP 1741074 B1 to Pope et al. in view of US patent application publication 2015/0046361 A1 to Williams et al. in view of “Cargo Insurance: Things to Know” webpage <https://www.cargoinsurance.com/cargo-insurance/> (<http://web.archive.org/web/20160406080901/https://www.cargoinsurance.com/cargo-insurance/> captured on 6 April 2016 using Wayback Machine) to CargoInsurance.com.
Claims 1 and 13 do not correspond to the ‘674 patent, however they are an obvious modification to claim 1 of the ‘674 patent.  First, claims 1 and 13 of this Application omit limitations and elements from claim 1 of ‘674, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, claim 1 of ‘674 does not include features of a quality metric that is representative of a quality loss of the cargo, a remedial instruction to affect the current quality score of the cargo. However, these are obvious variations and Tachikawa teaches these limitations (Tachikawa pg. 2 ln 24-34, pg. 3 ln 29-31, pg. 5 ln 26-31 and 41-46, pg. 6 ln 23-2, pg. 7 ln 17-23) and one of ordinary skill in the art would make these modifications to ‘674 with the motivation to solve the problem that “The insurance company was not able to provide the insurance which compensates degradation of carried one resulting from the environment under conveyance” (Tachikawa pg. 1 ln 31-33).  Third claim 1 of ‘674 does not include features of predicting a current quality score (‘674 includes predicting a remaining quality score), and a plurality of remedial actions predefined within cargo quality administration software based on the current quality score of the cargo, the quality score of the cargo, and a curve defining a relationship between a quality score of the cargo and a percent remaining monetary value of the cargo. However, these are an obvious variation and Pope teaches these limitations (Pope ¶[0015], ¶[0018-21], ¶[0049], ¶[0061]) and one of ordinary skill in the art would make these modifications to ‘674 with the motivation of “monitoring and analyzing the shelf life of a perishable product” and to “enable[] users to manage shipping, manufacturing, inventory” (Pope ¶[0001], ¶[0056]).  Fourth, claim 1 of ‘674 does not include feature of the multi-functional sensors comprising a control board.  However, this is an obvious variation and Williams teaches this limitation (Williams Fig 3, ¶[0047], ¶[0056]) and one of ordinary skill in the art would make these modifications to ‘674 with the motivation of “improvements in techniques for managing shipped objects” (Williams ¶[0003]).  Fifth, claim 1 of ‘674 does not include features of a payout amount based at least in part on the curve.  However, this is an obvious variation and Cargoinsurance.com teaches this limitation (Cargoinsurance.com ¶6 beginning “Condition of average…”) and one of ordinary skill in the art would make these modifications to ‘674 with the motivation “to protect their cargo against loss or damage” (Cargoinsurance.com ¶1 beginning “Cargo Insurance is needed because cargo in transit means cargo at risk…”).
Claims 2 and 14 do not correspond to the ‘674 patent, however they are an obvious modification to claim 2 of the ‘674 patent, applying the same modifications as described above regarding claims 1 and 13.
Claims 3 and 15 do not correspond to the ‘674 patent, however they are an obvious modification to claim 3 of the ‘674 patent, applying the same modifications as described above regarding claims 1 and 13.
Claims 4 and 16 do not correspond to the ‘674 patent, however they are an obvious modification to claim 4 of the ‘674 patent, applying the same modifications as described above regarding claims 1 and 13.
Claims 5 and 17 do not correspond to the ‘674 patent, however they are an obvious modification to claim 5 of the ‘674 patent, applying the same modifications as described above regarding claims 1 and 13.
Claims 6 and 18 do not correspond to the ‘674 patent, however they are an obvious modification to claim 6 of the ‘674 patent, applying the same modifications as described above regarding claims 1 and 13.
Claims 7 and 19 do not correspond to the ‘674 patent, however they are an obvious modification to claim 7 of the ‘674 patent, applying the same modifications as described above regarding claims 1 and 13.
Claims 8 and 20 do not correspond to the ‘674 patent, however they are an obvious modification to claim 8 of the ‘674 patent, applying the same modifications as described above regarding claims 1 and 13.
Claims 9 and 21 do not correspond to the ‘674 patent, however they are an obvious modification to claim 9 of the ‘674 patent, applying the same modifications as described above regarding claims 1 and 13.
Claims 10 and 22 do not correspond to the ‘674 patent, however they are an obvious modification to claim 10 of the ‘674 patent, applying the same modifications as described above regarding claims 1 and 13.
Claims 11 and 23 do not correspond to the ‘674 patent, however they are an obvious modification to claim 11 of the ‘674 patent, applying the same modifications as described above regarding claims 1 and 13.
Claims 12 and 24 do not correspond to the ‘674 patent, however they are an obvious modification to claim 12 of the ‘674 patent, applying the same modifications as described above regarding claims 1 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628